 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 380 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2011 
Mr. Paulsen (for himself, Mr. Larsen of Washington, Mr. Sensenbrenner, Ms. McCollum, Mr. Hultgren, Mr. Roskam, Mrs. Biggert, Mr. Kind, Mr. Larson of Connecticut, Mr. Conyers, Mr. Thompson of Pennsylvania, Mr. Boswell, Mr. Marchant, Mr. Berg, Mr. Ross of Florida, Mr. Doggett, Ms. Jackson Lee of Texas, Ms. Berkley, Mr. Grimm, Mr. Petri, Mr. Rooney, Mr. Coble, Mr. Lance, Mr. Westmoreland, Mrs. Noem, and Mr. Michaud) submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Condemning the July 22, 2011, attacks in the Kingdom of Norway. 
 
 
Whereas the Kingdom of Norway is renowned for its energetic commitment to the cause of peace, reconciliation, and nonviolence; 
Whereas the Kingdom of Norway and the United States, in times of war and peace, have formed a strong and productive bond of friendship over many generations; 
Whereas the shared democratic and cultural values of the people of the Kingdom of Norway and the United States create a vital link which has helped bring meaning and prosperity to both; 
Whereas the Kingdom of Norway and the United States have both experienced that there are those willing to use acts of terror and violence to undermine the causes of freedom and democracy; 
Whereas the whole world stands in horror of the attacks of July 22, 2011, on government buildings in Oslo and a youth camp on Utoya Island in which dozens of innocent persons lost their lives; 
Whereas the attacks are the antithesis of the Norwegian spirit of peacefulness, neighborliness, and creative relationships; and 
Whereas Norway places extraordinary value on its children and community building, making the attacks at the youth camp all the more horrific: Now, therefore, be it  
 
That the House of Representatives— 
(1)condemns, in the strongest possible terms, the terrorist attacks in Oslo and Utoya, Norway, on July 22, 2011; 
(2)cherishes the longstanding friendship and solidarity between the Kingdom of Norway and the United States, built on the shared values of peace, freedom, and democracy; 
(3)expresses its deepest condolences through its thoughts and prayers to the families and friends of those individuals who were killed or injured in the attacks; 
(4)reaffirms the United States joint mission with the Kingdom of Norway to seek peace and reconciliation around the world; and 
(5)states with the firmest conviction that the forces of division, terror, and violence around the world will not prevail because the friends of peace will always remain united. 
 
